DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Examiner of this application is changed from Monica Shin to Jyothsna Venkat.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/21 has been entered.
 	Receipt is acknowledged of amendment, remarks filed on 10/27/21 and IDS filed on 10/27/21 and 12/20/21. Claims 5-6 and 14-15 are cancelled as pert applicant’s amendment dated 10/27/21. Claims 1-4, 7-13 and 16-18 are pending and examined in the application.
		In view of the amendment wherein component (A) consists only of “ UV-screening agent” and not UV absorber, rejection of Claims 1-5, 7, and 8 under 35 U.S.C. 103 as being unpatentable over machine translated text of  JP 2011 126832 and US 2010/0172850 (‘850)  and   rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over machine translated text of  JP 2011 126832 and US 2010/0172850 (‘850) as applied to claims 1-5, 7, and 8, further in view of  US 2005/0079188  (‘188) and rejection of claims 1-5, 7, 8-14, and 16-18 under 35 U.S.C. 103 as being unpatentable over machine translated text of JP 2011 126832 A and US 2012/0201905  (‘905) and  US2005/0079188  (‘188) are hereby withdrawn.
Priority
	Applicants are notified that there is no record of the foreign priority document  JP 2014-222962. Instant application is a 371 of PCT/JP2015/080764. Instant application has record of JP 2015-201594.
The following rejections are maintained for reasons of record.
Applicants did not address each rejection but argue about only JP ‘233 and US ‘850 only ( see page 9 of the response). 
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over
 Machine translated text  of JP 2000-063233 (‘233) and US 2010/0172850 (‘850).
Response to Arguments
Applicant's arguments filed 10/27/21 have been fully considered but they are not persuasive. 
 	Applicants argue that JP describes “long-chain alkyl-containing polyoxyalkylene-modified organopolysiloxane”, such as ABIL EM 90, as preferable surfactants.  US ‘850 describes the use of “silicone branched type polyglycerin-modified silicone” surfactants (such as KF-6100, KF-6104 and KF-6105) in W/O emulsions containing hydrophobized zinc or titanium
oxide particles. The Examiner contends that a person of ordinary skill in the art, informed
by  JP, would find it obvious to substitute one of  US ‘850  surfactants for JP
ABIL EM 90, so as to obtain the superior stability, non-whitening properties, and case
application of Mitsui’s compositions — but these are all secondary factors without a factual
basis to modify in the cited references (absent hindsight gleaned from Applicant).

 
    PNG
    media_image1.png
    249
    516
    media_image1.png
    Greyscale

Note that claim 1 has been amended to recite that the compositions are without UV absorbing agent. JP below example14 teaches:

    PNG
    media_image2.png
    145
    1522
    media_image2.png
    Greyscale

 	One of ordinary skill in the art would certainly be motivated to modify the compositions of example 14 taught by JP and add  the silicone surfactant  of US ‘850 since substituting one silicone surfactant with another silicone surfactant is within the ken of the skilled chemist. Additionally one of ordinary skill the art would have reasonable expecttaion of success that by using the silicone surfactant  of US ‘850 wherein the compostion  of example 14 having only UV scattering agent  would have the advantages of inhibiting agglomeration of the particulate zinc oxide and/or titanium dioxide and obtaining superior emulsion stability, hardly whitening the skin when applied, and achieving excellent applicability taught by US ‘850 and the modified .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Machine translated text  of JP 2000-063233 (‘233) and US 2010/0172850 (‘850) as applied to claims 1, 2, 4, and 7-8, further in view of  US 2005/0079188  (‘188). 
Applicants did not address this rejection separately. This rejection is maintained.
Claims 1, 2, 4, 7-10, 11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being
unpatentable over Machine translated text  of JP 2000-063233 (‘233) and US 2010/0172850 (‘850) and US 2005/0079188 (‘188). 
	 Applicants did not address this rejection separately. This rejection is maintained.
 	See new rejection with respect to claims 3 and  12.
Claims 3, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Machine translated text  of JP 2000-063233 (‘233) and US 2010/0172850 (‘850)  as applied to claims1, 2, 4, and 7-8  above, and further in view of  US 2012/0201905 (‘905).
	JP ‘233 teaches under example 14 organically modified bentonite but does not disclose the limitation of claims 3 and 12 wherein the organic-modified clay mineral is “dimethyl distearyl ammonium hectorite “.
US ‘188 teaches w/o cosmetics and  at ¶¶ [ 0038-0047] teaches the formula drawn to claim 10 and at ¶ [ 0066] teaches claimed “dimethyl distearyl ammonium hectorite “ and at ¶ [ 0067] teaches that the organically-modified clays are on the market known by “ bentone” ( bentonite). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619